Citation Nr: 1445976	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  05-26 709	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini





REMAND

The Veteran had active military service from April 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2008 and June 2010, the Board remanded various issues, to include a claim of service connection for erectile dysfunction, to the agency of original jurisdiction (AOJ) for further evidentiary development.  In May 2012, the Board denied higher ratings for service-connected right epididymitis with painful testicle, service-connected left varicocele, and service-connected skin disability of the scrotum.  It again remanded the claim of service connection for erectile dysfunction for additional development.  Following the development requested, the Veteran's claim was readjudicated and the AOJ continued its previous denial.  It issued a supplemental statement of the case (SSOC) in November 2012.  In a February 2013 decision the Board denied the Veteran's claim for service connection for erectile dysfunction.  

The Veteran appealed the Board's February 2013 decision to the United States Court of Veterans Appeals (Court).  The Court issued an order in June 2014 vacating the Board's February 2013 decision and remanding the case for further development and readjudication.  In a September 2014 letter, the Board notified the Veteran and his representative of the Court's decision and invited the submission of additional argument and/or evidence.  Later in September 2014, the Veteran's representative submitted additional argument in the form of a post-remand brief.  

In the above-noted February 2013 decision, the Board denied the Veteran's claim for service connection both on a direct basis and as secondary to service-connected disability.  

The evidence reflects that in a report of November 2004 VA examination, the Veteran was noted to report having suffered from erectile dysfunction for the previous five to six years.  He used Viagra and reported that he was not completely satisfied with the medication.  On examination, both of the Veteran's testicles were descended bilaterally, and there were no masses detected and no tenderness.  The testicles were normal in size and consistency.  A scrotal ultrasound, noted as conducted in June 2004, revealed a small varicocele on the left, bilateral epididymal cysts, and bilateral hydroceles.  

In a report of March 2006 VA examination, it was noted that the Veteran denied trauma or surgery affecting his penis or testicle.  With regard to local and systemic disease affecting sexual function, it was reported that the Veteran had a smoking history of 30 years with a history of alcohol and substance abuse.  He was noted as having been abstinent the last six years.  The Veteran reported no morning or evening erections, and his use of medications did not provide satisfactory erections for penetration.  A laboratory value of 1.1 was noted for testosterone.  The examiner, in particular, commented as follows: 

There is no relationship between erectile dysfunction and varicocele or epididymitis in this [V]eteran.  [The Veteran] reports minimal symptoms related to these conditions.  Prostate enlargement with abnormal digitial [sic] rectal exam will require further evaluation.  Scheduled ultrasound evaluation.  He has hypogonadism, morbid obestity [sic] which may contribute to erectile dysfunction.  

In a report of March 2010 VA examination, it was reported that the Veteran's bilateral testicles were descended and normal in size, there was no scrotal edema, no evidence of palpable varicocele or inguinal hernia on either side, and a mildly tender right testicle.  The examiner commented that the likely etiology of the Veteran's erectile dysfunction was a 30-year smoking history and low testosterone.  Furthermore, the examiner commented, in particular, as follows: 

[The Veteran's] erectile dysfunction (ED) is a separate medical problem from the service[-]connected testicular conditions and there is no evidence to suggest that it is related to his military service.  According to the records, the erectile dysfunction began more than 20 years after his discharge from the military.  Therefore, the ED is less likely than not caused by, related to, or aggravated by [the Veteran's] service[-]connected epididymitis or varicocele.  

A review of the Veteran's VA medical records (to include those associated with his Virtual VA electronic file) does not reflect any report of a relationship between the Veteran's erectile dysfunction and service or any service-connected disability.  Various treatment records reflect assessments of erectile dysfunction and the Veteran's use of medication to treat the disorder.  

As per its June 2014 decision, the Court found the Board clearly erred when it relied on the above VA medical findings and opinions in denying the Veteran's claim.  As such, the Veteran's claim of service connection for erectile dysfunction, to include as due to service-connected disability, is remanded for an additional VA medical examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his erectile dysfunction.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for his erectile dysfunction.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  Obtain and associate with the claims folders the Veteran's most recent VA treatment records--dated since June 2012.  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should be scheduled for a VA genitourinary examination to determine whether his erectile dysfunction is related to military service or caused/aggravated by service-connected disability.  The claims folders (to include the Veteran's Virtual VA electronic file) and a copy of this remand should be made available to the examiner for review before the examination.  All clinical findings should be reported in detail.  

The examiner should elicit a history from the Veteran regarding his erectile dysfunction, as well as review the VA medical opinions, as discussed above, and the reports of November 2004, March 2006, and March 2010 VA examinations tabbed in the claims folders.  (The examiner's attention is specifically directed to the June 2014 Court decision that addresses why earlier examination reports were considered deficient.)

Following an examination of the Veteran, consideration of his history, and a review of the claims folders, the examiner should provide an opinion as to the medical probabilities that any identified erectile dysfunction is related to the Veteran's period of military service; or (a) was caused by or (b) aggravated (i.e., permanently worsened) by any service-connected disability.  

It is important that the medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue of service connection for erectile dysfunction, to include on a secondary basis to service-connected disability, on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

